Case 1:19-cv-25100-DLG Document 18 Entered on FLSD Docket 01/22/2020 Page 1 of 28



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION
                                     CASE NO. 19-CV-25100-DLG
  ALAN WIEGAND, et al.,

         Plaintiffs,
  v.

  ROYAL CARIBBEAN CRUISES LTD.,

         Defendant.
                                                  /

                 PLAINTIFFS’ PRELIMINARY1 RESPONSE IN OPPOSITION
                  TO DEFENDANT’S MOTION TO DISMISS COMPLAINT
                  FOR FAILURE TO STATE A CAUSE OF ACTION [D.E. 7]

         The Plaintiffs, ALAN WIEGAND and KIMBERLY SCHULTZ-WIEGAND, individually
  and as personal representatives of the Estate of Chloe Wiegand, by and through undersigned
  counsel and pursuant to Federal Rules of Civil Procedure, hereby file a preliminary response in
  opposition to Defendant, ROYAL CARIBBEAN CRUISES LTD.’S (at times “Royal
  Caribbean[’s]” or “RCL[’s]”) Motion to Dismiss [D.E. 7].
  ROYAL CARIBBEAN HAS DEMONSTRABLY LIED TO THIS COURT AND, IN SO
  DOING, ROYAL CARIBBEAN HAS CREATED A FALSE NARRATIVE TO
  ACCOMPANY ROYAL CARIBBEAN’S CAREFULLY SELECTED CCTV VIDEO UPON
  WHICH ROYAL CARIBBEAN BASES ITS MOTION TO DISMISS.

  PLAINTIFFS’ RECENT INSPECTION OF THE SUBJECT SHIP, CONDUCTED
  BECAUSE ROYAL CARIBBEAN FIRST ANNOUNCED TO PLAINTIFFS ON
  JANUARY 3, 2020 THAT IT WOULD BE DESTROYING THE SCENE OF THE
  SUBJECT INCIDENT, REVEALS THAT ROYAL CARIBBEAN’S FACTUAL
  REPRESENTATIONS TO THIS COURT ARE IRRESPONSIBLE DEFAMATORY LIES
  CALCULATED AND ADVANCED BY ROYAL CARIBBEAN.




  1
    Plaintiffs’ response is preliminary because it is without the benefit of Royal Caribbean’s CCTV
  footage from THIRTEEN cameras around the area of the subject incident. Royal Caribbean has
  only provided CCTV from two cameras upon which Royal Caribbean has premised its
  demonstrably false and deceptive narrative to this Court. Plaintiffs have filed a Motion to Compel
  addressing the “missing” CCTV from the other eleven cameras. [D.E. 14].

                                                      -1-
           L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-25100-DLG Document 18 Entered on FLSD Docket 01/22/2020 Page 2 of 28



  I. Brief Introduction
         The instant matter arises out of the death of 18-month-old Chloe Wiegand after she fell
  down approximately 150 feet through an open glass pane among a long wall of glass adjacent to a
  children’s play area aboard Royal Caribbean’s vessel. The Plaintiffs initiated this matter against
  Royal Caribbean for its failure to, inter alia, abide by or adapt its ship to, the numerous existing
  codes, standards, guidelines, and recommendations designed and generally implemented to
  prevent young children from falling through open windows. Specifically, the Complaint alleges
  general negligence (Count I), negligent failure to maintain (Count II), and negligent failure to warn
  (Count III). [D.E. 1].
         On January 8, 2020, Royal Caribbean filed a Motion to Dismiss, wherein over five pages
  are dedicated to presenting and falsely narrating the contents of what Royal Caribbean contends
  are “two separate video surveillance cameras on the ship” which “captured” “Mr. Anello’s actions”
  during the subject incident. [D.E. 7, pp. 1-7, n. 1]. Not only does Royal Caribbean admit to
  enhancing the videos, but Royal Caribbean’s false statements are also based on video footage from
  only two cameras when Plaintiffs’ counsel identified at least thirteen cameras in the area of the
  incident during their vessel inspection. Briefly, the revelatory vessel inspection occurred when the
  Plaintiffs were forced to scramble by Royal Caribbean to conduct said inspection when, after
  corresponding with the Plaintiffs about their legal claim for nearly six months (since July 9, 2019),
  Royal Caribbean first announced to the Plaintiffs on Friday, January 3, 2020 at 6:43 p.m., that the
  subject incident area is going to be refurbished starting on January 12, 2020 in Puerto Rico.
  Because of the earthquakes in Puerto Rico that followed starting on January 6, 2020, the Plaintiffs
  were then told that the only other available opportunity for inspection of the scene before its
  destruction would be on Friday, January 10, 2020 in Bridgetown, Barbados. Accordingly, the
  Plaintiffs transported as much of its team as possible to Barbados and conducted an inspection as
  best they could under the very difficult circumstances. Nevertheless, the vessel inspection proved
  to be a game changer, definitively revealing Royal Caribbean’s deception to this Court within its
  Motion to Dismiss.
         As a result of discovering at least thirteen CCTV cameras on the ship in the area of the
  subject incident, rather than just two cameras which show deceptive angles of the incident, on
  January 17, 2020, Plaintiffs filed a Motion to Compel Royal Caribbean to produce all footage from
  all of the cameras at or around the area and time of the subject incident. [D.E. 14]. Incorporated


                                                    -2-
           L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-25100-DLG Document 18 Entered on FLSD Docket 01/22/2020 Page 3 of 28



  in the same motion, Plaintiffs also requested an extension to file their response to Royal
  Caribbean’s Motion to Dismiss upon 14 days from the date Royal Caribbean produces all video
  footage in order to meaningfully respond to the assertions Royal Caribbean makes regarding such
  footage in its motion. [Id.]. To date, Plaintiffs’ motion [D.E. 14] remains pending.
         Accordingly, Plaintiffs file the instant preliminary response, without prejudice to filing a
  complete response if/when this Honorable Court grants Plaintiffs’ Motion to Compel.
  II. ROYAL CARIBBEAN HAS DEMONSTRABLY LIED TO THIS COURT AND, IN SO
      DOING, ROYAL CARIBBEAN HAS CREATED A FALSE NARRATIVE TO
      ACCOMPANY ROYAL CARIBBEAN’S CAREFULLY SELECTED DECEPTIVE
      CCTV VIDEO UPON WHICH ROYAL CARIBBEAN BASES ITS MOTION TO
      DISMISS.

         At the outset of Royal Caribbean’s Motion to Dismiss, Royal Caribbean provides the
  following narrative to accompany CCTV still photos and video, which are demonstrably false
  statements that Royal Caribbean has made to this Court to introduce its Motion to Dismiss:
         1. RCL’S FALSE STATEMENT #1: “Plaintiffs’ injury was caused by Mr. Anello’s
             irresponsible and reckless act of holding Chloe out of a window he knew to be open,
             and not any purported negligence on the part of RCL.” [D.E. 7, p. 2].
         2. RCL’S FALSE STATEMENT #2: “When he arrives at the open window, and while
             Chloe is on the floor, Mr. Anello leans his upper-torso over the wooden railing and out
             of the window frame for approximately eight seconds[.]” [D.E. 7, p. 4, ¶2].
         3. RCL’S FALSE STATEMENT #3: “Because Mr. Anello had himself leaned out the
             window, he was well aware that the window was open.” [D.E. 7, p. 5, ¶3].
         4. RCL’S FALSE STATEMENT #4: “Mr. Anello stays in front of the open window and
             exposes Chloe to the open window, which was 11 decks high off the ground, with
             nothing but a concrete pier below, for approximately 34 seconds at which time she
             unfortunately fell.” [D.E. 7, p. 6, ¶6].
         5. RCL’S FALSE STATEMENT #5: “The only reasonable conclusion from the video is
             that Mr. Anello knew the window was open before picking up Chloe. He nonetheless
             lifted the child over the wooden rail and the open window for a considerable period,
             recklessly endangering her life. There was no ‘hidden danger’ – Mr. Anello knew the
             window was open. The video contradicts Plaintiffs’ version of events and leaves no
             room to dispute any fact about the incident.” [D.E. 7, pp. 6-7, ¶7].


                                                    -3-
           L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-25100-DLG Document 18 Entered on FLSD Docket 01/22/2020 Page 4 of 28



         6. RCL’S FALSE STATEMENT #6: “[T]his case is about an adult man, Chloe’s step
             grandfather who, as surveillance footage unquestionably confirms: (1) walked up to a
             window he was aware was open; (2) leaned his upper body out the window for several
             seconds; (3) reached down and picked up Chloe; and (4) then held her by and out of
             the open window for thirty four seconds before he lost his grip and dropped Chloe out
             of the window. His actions, which no reasonable person could have foreseen, were
             reckless and irresponsible and the sole reason why Chloe is no longer with her parents.”
             [D.E. 7, pp. 1-2].
     A. The only thing the video footage and narrative does is prove Royal Caribbean’s
        deceitfulness; it certainly does not support dismissal of this action.

         Royal Caribbean’s selective and enhanced video footage and accompanying false narrative
  does not warrant dismissal because the only thing it proves is the extent of Royal Caribbean’s
  deceitfulness.
         The Plaintiffs unequivocally maintain that Chloe’s grandfather, Salvatore Anello (“Mr.
  Anello”), did not know the window was open at the time he was holding her. As explained in the
  Complaint, “it was not apparent to Mr. Anello that the glass pane in front of him was, in fact, a
  window that had been slid all the way open” because (1) the window did not have a “single,
  adequate indication” (such as a decal or a warning) to indicate it was open; and (2) the distance
  between the window frame and the railing was approximately 18 inches. [Id. at ¶¶17-18].




                                                    -4-
           L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-25100-DLG Document 18 Entered on FLSD Docket 01/22/2020 Page 5 of 28




         As a result, Mr. Anello
  lifted Chloe up so she could bang
  on the glass of the window he
  thought was there, as Chloe
  frequently      did   at     her    older
  brother’s hockey games [Id. at
  ¶20]. (Photographs depicting Mr.
  Anello and Chloe at her older
  brother’s      hockey       games     are
  included herein, and they are
  attached as composite Exhibit 1.)
  Tragically, however, as Chloe
  leaned forward, she fell out of the
  open        window          and     down
  approximately 150 feet below onto
  the Pier in San Juan, Puerto Rico,
  resulting in her death. [D.E. 1, ¶20].




                                                        -5-
              L I P C O N ,    M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-25100-DLG Document 18 Entered on FLSD Docket 01/22/2020 Page 6 of 28




                                                  -6-
         L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-25100-DLG Document 18 Entered on FLSD Docket 01/22/2020 Page 7 of 28



         In its Motion to Dismiss [D.E. 7], Royal Caribbean makes the foregoing bold statements
  about how the incident occurred, and it presents these statements to this Honorable Court as facts,
  when in reality, they are lies based on deceptive camera angles. Before demonstrating the
  deceptive camera angles, however, it is important to examine the representations Royal Caribbean
  made to this Court.
         Royal Caribbean states its “. . . surveillance footage unquestionably confirms [Mr.
  Anello]: (1) walked up to a window he was aware was open; (2) leaned his upper body out the
  window for several seconds;… and (4) then held [Chloe] by and out of the open window for thirty
  four seconds before he lost his grip and dropped Chloe out of the window.” [D.E. 7, pp. 1-2]
  (emphasis added).
         To support its “unquestionabl[e] confirm[ation]” that Mr. Anello was aware the window
  was open, Royal Caribbean then goes on to state as fact that “[w]hen [Mr. Anello] arrives at the
  open window, and while Chloe is on the floor, Mr. Anello leans his upper-torso over the wooden
  railing and out of the window frame for approximately eight seconds[.] Because Mr. Anello had
  himself leaned out the window, he was well aware that the window was open…. The only
  reasonable conclusion from the video is that Mr. Anello knew the window was open before picking
  up Chloe.” [D.E. 7, pp. 4-6, ¶¶2-3, 7] (emphasis added).
         As previously described, Plaintiffs scrambled to conduct a vessel inspection on January 10,
  2020, before Royal Caribbean could destroy the scene of the subject incident, the results of which
  reveal Royal Caribbean’s espoused facts for the lies that they are. (A preliminary copy of the
  Plaintiffs’ Report of Ship Inspection on January 10, 2020 is attached as composite Exhibit 2.) This
  is demonstrated in the photographs included in the following pages and in the attached report,
  which Plaintiffs ask the Court to review in its entirety.




                                                    -7-
           L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-25100-DLG Document 18 Entered on FLSD Docket 01/22/2020 Page 8 of 28




                                     ROYAL CARIBBEAN’S
                                     CCTV OF SAM ANELLO




                                                                 REENACTMENT PHOTO
          ROYAL CARIBBEAN’S
                                                                  TAKEN UNDER CCTV
          CCTV OF SAM ANELLO
                                                                       CAMERA
             (CROPPED AND
                                                                      (MATCHED
               ENLARGED)
                                                                    PERSPECTIVE)




                                                  -8-
         L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-25100-DLG Document 18 Entered on FLSD Docket 01/22/2020 Page 9 of 28




        ROYAL CARIBBEAN’S
        CCTV OF MR. ANELLO                                        REENACTMENT PHOTO
        AND CHLOE WEIGAND                                         TAKEN TWO STEPS TO
          (CROPPED AND                                             THE RIGHT OF CCTV
            ENLARGED)                                                   CAMERA




                                                                  REENACTMENT PHOTO
        REENACTMENT PHOTO                                         TAKEN TWO STEPS TO
                                                                   THE RIGHT OF CCTV
                                                                        CAMERA




                                                  -9-
         L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-25100-DLG Document 18 Entered on FLSD Docket 01/22/2020 Page 10 of 28



                                     REENACTMENT PHOTOS
                                      TAKEN TWO STEPS TO
                                       THE RIGHT OF CCTV
                                            CAMERA




                                                  - 10 -
          L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-25100-DLG Document 18 Entered on FLSD Docket 01/22/2020 Page 11 of 28



           As evidenced above, the photograph Royal Caribbean has chosen to present this Honorable
   Court is simply a deceptive angle. In taking just two steps to the right of the CCTV camera
   producing that deceptive angle, the significant distance between the railing at which Mr. Anello
   was standing and the window frame becomes apparent. This is a crucial point because, in
   reenacting the incident at the vessel inspection, Plaintiffs’ counsel (who is nearly identical in height
   and torso to Mr. Anello) could not lean “out of the window frame” due to the distance between the
   railing and the window frame.


           In fact, it would have been physically impossible for Mr. Anello to have had his head out
   of the window frame with his feet on the
   deck. Plaintiffs’ counsel, who, as stated,
   is nearly identical in height and torso as
   Mr. Anello, could not even reach his head
   to the window when he was leaning on the
   railing, let alone be “out of the window
   frame,” as Royal Caribbean falsely
   claims. Indeed, in order to even touch the
   subject window with the very top of his
   head, Plaintiffs’ counsel had to lift his feet
   at least seven inches off the ground, which
   is depicted on the photo to the right. But
   again, Royal Caribbean is claiming Mr.
   Anello was beyond touching the window
   with the top of his head; rather, Royal
   Caribbean is stating as fact that Mr. Anello
   “leaned his upper body out of the
   window for several seconds[.]” [D.E. 7,
   p. 2]. Because this would have been a
   physical impossibility for Mr. Anello to
   accomplish with his feet on the deck, Royal Caribbean is lying to this Court.




                                                      - 11 -
            L I P C O N ,   M A R G U L I E S ,     A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-25100-DLG Document 18 Entered on FLSD Docket 01/22/2020 Page 12 of 28



          Furthermore, Royal Caribbean’s false narrative that Mr. Anello was “unquestionably . . .
   aware [the window] was open,” [D.E. 7, p. 1-2], is also contradicted by its own Ship’s Doctor’s
   witness statement. Specifically, the Ship’s Doctor, Dr. Marcel Alexander Armond Van Drunick
   (“Dr. Van Drunick”), submitted a sworn declaration as to the events that occurred shortly after the
   incident. (The sworn declaration is attached as Exhibit 3.) Dr. Van Drunick recalls appearing at
   the scene of the incident and witnessing Mr. Anello “sobbing crying saying: ‘I dropped my baby,
   I dropped my baby.’” (Id. at p. 2.) At the scene of the incident when Royal Caribbean’s doctor
   asked Mr. Anello what happened, Mr. Anello responded, “[w]hile he was crying he just said: ‘I
   thought the window was closed.” (Id.) (emphasis added).
          Finally, the CCTV video and stills filed by Royal Caribbean in no way show or support
   that Mr. Anello held Chloe “out the window for several seconds,” as Royal Caribbean has lied to
   this Court. In fact, the preliminary copy of the Plaintiffs’ Report of Ship Inspection on January
   10, 2020, filed as composite Exhibit 2, shows that the inside edge of the subject handrail was
   nineteen inches from the window opening (see Exhibit 2, p. 47). To have physically held Chloe
   out the window, Mr. Anello would have required much longer arms than he had. As the Plaintiffs’
   reenactment photos (above and attached within Plaintiff’s Exhibit 2) show an accurate profile
   angle of the scene of the incident, they also demonstrate that Chloe was within the ship at all times
   she was held by Mr. Anello. Chloe only fell when Mr. Anello tragically leaned her forward to
   bang on what he believed was a fixed glass panel – as they had done many times before at Chloe’s
   brother’s hockey games.2
          All in all, Royal Caribbean has filed with this Court inaccurate and deceptive CCTV video
   and a demonstrably false narrative in order to further Royal Caribbean’s interests, rather than the
   truth; while at the same time defaming Mr. Anello and irresponsibly causing further irreparable
   harm to the Plaintiffs, a family in severe distress.




   2
    The Plaintiffs pledge to this Court further proof that Royal Caribbean’s statement that Mr. Anello
   held Chloe “out the window for several seconds” is a lie. Such proof is currently being developed
   and is expected to be filed by the Plaintiffs within its Supplemental Response in Opposition to
   Defendant’s Motion to Dismiss, if Plaintiffs are permitted by this Court.

                                                    - 12 -
            L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-25100-DLG Document 18 Entered on FLSD Docket 01/22/2020 Page 13 of 28



   III. DESPITE THE PLAINTIFFS’ DEMONSTRATION OF ROYAL CARIBBEAN’S
        DECEPTION AND FALSE NARRATIVE SURROUNDING ITS FILING OF CCTV
        STILLS AND VIDEO, THE SCOPE OF THE COURT’S REVIEW ON A MOTION TO
        DISMISS SHOULD BE LIMITED TO THE FOUR CORNERS OF THE COMPLAINT.

          Importantly, Royal Caribbean’s Motion to Dismiss makes detailed (inaccurate) factual
   allegations that are well outside the four corners of the Complaint. Because of the inflammatory
   and defamatory accusations contained in Royal’s Motion to Dismiss, Plaintiffs were forced to
   respond herein with accurate facts to set the record straight. Nonetheless, Plaintiffs are in no way
   waiving the right to fully and fairly conduct complete discovery in this matter.
          It is well settled that, when analyzing a motion to dismiss, the scope of a court’s “review
   must be limited to the four corners of the complaint.” St. George v. Pinellas County, 285 F.3d 1334,
   1337 (11th Cir. 2002) (citation omitted). “If the parties present evidence outside of the pleadings,
   and the district court considers that evidence, then the motion to dismiss is converted into a motion
   for summary judgment.” Lewis v. Asplundh Tree Expert Co., 305 Fed. Appx. 623, 627-28 (11th
   Cir. 2008) (citations omitted). Herein, should this Honorable Court seek to convert this motion
   into a summary judgment motion, then Plaintiffs expressly reserve the right to conduct and
   complete all discovery. Nothing contained herein should be considered any waiver of the right to
   discovery and the opportunity to adequately respond to a Motion for Summary Judgment.
          The Plaintiffs refer to and incorporate by reference their Motion to Strike Video Footage
   Conventionally Filed [D.E. 13] and Referenced in Defendant’s Motion to Dismiss [D.E. 7], which
   Plaintiffs filed on January 17, 2020. [D.E. 15]. Therein, Plaintiffs discuss the inapplicability of
   any exception which would allow this Honorable Court to review Royal Caribbean’s selective and
   enhanced video footage at this stage.
          The remainder of Plaintiffs’ preliminary response addresses Royal Caribbean’s baseless
   arguments that Plaintiffs have failed to state a claim.
   IV. PLAINTIFFS HAVE ADEQUATELY STATED A CAUSE OF ACTION AND, AS
       SUCH, ROYAL CARIBBEAN’S MOTION TO DISMISS SHOULD BE DENIED.

      A. Standard Applied to Motions to Dismiss for Failure to State a Claim
          Rule 8(a)(2) of the Federal Rules of Civil Procedure requires “a short and plain statement
   of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Pursuant to the
   Supreme Court, “[w]hile a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need
   detailed factual allegations, a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

                                                    - 13 -
            L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-25100-DLG Document 18 Entered on FLSD Docket 01/22/2020 Page 14 of 28



   relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a
   cause of action will not do. Factual allegations must be enough to raise a right to relief above the
   speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).
             “To survive a motion to dismiss, a complaint must contain sufficient factual matter,
   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.
   662 (2009) (quotations and citations omitted). “A claim has facial plausibility when the plaintiff
   pleads factual content that allows the court to draw the reasonable inference that the defendant is
   liable for the misconduct alleged.” Id.
             When considering such a motion to dismiss, the pleadings are construed broadly, and the
   allegations in the complaint are viewed in the light most favorable to the plaintiff. See Levine v.
   World Fin. Network Nat’l Bank, 437 F.3d 1118, 1120 (11th Cir. 2006).
         B. Counts I & II – General Negligence & Failure to Maintain – Notice is Adequately
            Alleged
             As stated, Counts I and II allege claims of general negligence and failure to maintain
   (respectively). Royal Caribbean moves to dismiss these claims on grounds that Plaintiffs fail to
   sufficiently allege actual or constructive notice.
             In order to state a claim for maritime negligence,3 a plaintiff must allege that “(1) the
   defendant had a duty to protect the plaintiff from a particular injury; (2) the defendant breached
   that duty; (3) the breach actually and proximately caused the plaintiff’s injury; and (4) the plaintiff
   suffered actual harm.” Chaparro v. Carnival Corp., 693 F.3d 1333, 1336 (11th Cir. 2012) (citation
   omitted). The applicable standard of reasonable care “requires, as a prerequisite to imposing
   liability, that the carrier have had actual or constructive notice of the risk-creating condition.”
   Keefe v. Bahama Cruise Line, Inc., 867 F.2d 1318, 1322 (11th Cir. 1989).
             To that end, “[t]he law in the Eleventh Circuit, as established by the former Fifth Circuit,
   is that advisory guidelines and recommendations, while not conclusive, are admissible as bearing
   on the standard of care in determining negligence.” Holderbaum v. Carnival Corp., 87 F. Supp.
   3d 1345, 1353 (S.D. Fla. 2015) (citing Cook v. Royal Caribbean Cruises, Ltd., No. 11–20723–
   CIV, 2012 WL 1792628, at *3 (S.D. Fla. May 15, 2012); Muncie Aviation Corp. v. Party Doll
   Fleet, Inc., 519 F.2d 1178 (5th Cir. 1975); Frazier v. Continental Oil Co., 568 F.2d 378 (5th
   Cir.1978); Giorgio v. Holland Am. Line, Inc., No. C05–0038JLR, 2006 WL 1042003, at *2 (W.D.

   3
       It is undisputed that general maritime law applies in this matter. [D.E. 1, ¶8; D.E. 7, pp. 7-8].

                                                      - 14 -
              L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-25100-DLG Document 18 Entered on FLSD Docket 01/22/2020 Page 15 of 28



   Wash. Apr. 4, 2006) (“Regulations that are not binding by force of law, and therefore do not
   establish negligence per se, may nonetheless be admitted for the purpose of aiding the finder of
   fact in determining the applicable standard of care.”)).
           As to establishing notice in particular, the Cook Court recognized that even draft guidelines
   could be used as evidence that a cruise line defendant was on notice of a dangerous condition.
   Cook, 2012 WL 1792628, at *4. Cook also recognized findings by other courts, wherein “non-
   binding standards promulgated by the American Society for Testing and Materials [(“ASTM”)]
   were admissible because a jury could use the evidence to conclude that the stairs “were defectively
   designed” and because the standards put defendant “on constructive notice of the potential danger
   of the stairs[.]” Id. at *3 (citation omitted).
           In another case, Cox v. Royal Caribbean Cruises, Ltd., 10-22232-CIV, 2011 WL 13323086
   (S.D. Fla. Aug. 8, 2011), the Court found that the plaintiff made a sufficient showing of
   “constructive notice” based, in part, on the cruise line’s vessel being in violation of the American
   National Standards Institute guidelines. Id. at *1.
           Herein, the Complaint includes a litany of standards that Royal Caribbean failed to follow,
   starting with industry standards defined by ASTM, other cruise lines, and Royal Caribbean itself.
   [D.E. 1, ¶¶23-33]. For instance, the ASTM standards F2006 and F2090 address safety standards
   for window protection and provides three types of fall prevention devices for windows: (1) guards,
   (2) screens, and (3) locking devices so the windows do not open more than four inches. [Id. at
   ¶26].   Importantly, these ASTM standards were enacted as a direct response to the “high
   percentage of fatalities and injuries related to falls from windows.” [Id. at ¶¶23-24]. For instance,
   as alleged in the Complaint, “approximately 4,700 children are injured annually in the United
   States following a fall from a window, and approximately 18 children per year die from such falls.”
   [Id. at ¶23]. Moreover, the Complaint explicitly alleges that Royal Caribbean “knew or should
   have known of the industry standard set forth by above ASTM standards, yet [its] vessel was not
   in compliance with such standards, despite the fact that construction for the subject vessel began
   in or around 2004, and the vessel was later refurbished in 2015 – well after the above ASTM
   standards were implemented.” [Id. at ¶27].
           Additionally, in discussing the industry standard by other cruise lines, the Complaint
   alleges that “[o]ther cruise lines [including Carnival and NCL] comply with the same ASTM
   standards and/or similar standards in order to protect passengers generally, and children


                                                       - 15 -
             L I P C O N ,   M A R G U L I E S ,     A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-25100-DLG Document 18 Entered on FLSD Docket 01/22/2020 Page 16 of 28



   specifically, from injuries and/or deaths related to falls from windows.” [Id. at ¶28].           The
   Complaint includes specific photographs from other cruise lines’ vessels, which depict windows
   that do not open at all and/or do not contain openings of more than four inches. [Id. at ¶¶29-30].
   Then, the Complaint goes on to explicitly allege that Royal Caribbean “knew or should have
   known of the industry standard set forth by other cruise lines, including, but not limited to, Carnival
   and NCL, yet [Royal Caribbean’s] vessel was not in compliance with such standards.” [Id. at ¶31].
          Finally, the Complaint alleges that Royal Caribbean itself complies with the industry
   standards in its newer vessels by having glass panes that do not open in the same or similar water
   park area for children. [Id. at ¶32].      As alleged in the Complaint, “[t]he fact that [Royal
   Caribbean’s] newer vessels comply with industry standards on windows… serves as evidence that
   [Royal Caribbean] knew or should have known of the foregoing industry standards set forth by the
   ASTM and/or other cruise lines.” [Id. at ¶33].
          These allegations are then reiterated within each count. Paragraph 37 for the general
   negligence claim (Count I) and paragraph 43 for the negligent failure to maintain claim (Count II)
   state as follows:
          At all times material hereto, Defendant knew of the foregoing conditions causing
          Plaintiff’s incident and did not correct them, or the conditions existed for a
          sufficient length of time so that Defendant, in the exercise of reasonable care under
          the circumstances, should have learned of them and corrected them. This
          knowledge was or should have been acquired through Defendant’s maintenance
          and/or inspections, prior incidents, and the reasons alleged in the paragraphs
          entitled, “Industry Standard…,” above.

          [D.E. 1, ¶¶37, 43].
          Accordingly, Royal Caribbean’s argument that notice is not sufficiently alleged is entirely
   without merit based on even a cursory review of the Complaint.4 Perhaps recognizing this, Royal
   Caribbean relies on three cases to argue that industry standards do not place Royal Caribbean on
   notice: Howard-Bunch v. Carnival Corp., No. 18-cv-21867, 2019 U.S. Dist. LEXIS 35024 (S.D.


   4
     In footnote 3 of its motion, Royal Caribbean also incorrectly argues that Plaintiffs’ negligent
   design theory fails. In reality, “[u]nder the law of this circuit, Royal Caribbean can only be held
   liable for negligent design of the stage if it had actual or constructive notice of the allegedly
   hazardous condition.” Reinhardt v. Royal Caribbean Cruises, Ltd., 1:12-CV-22105-UU, 2013
   WL 11261341, at *7 (S.D. Fla. Apr. 2, 2013) (citing Groves v. Royal Caribbean Cruises, Ltd., 463
   F. App’x 837, 837 (11th Cir. 2012)) (emphasis added). Thus, Plaintiffs’ allegations concerning
   Royal Caribbean’s actual or constructive notice is sufficient herein.

                                                    - 16 -
            L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-25100-DLG Document 18 Entered on FLSD Docket 01/22/2020 Page 17 of 28



   Fla. Mar. 3, 2019); Amy v. Carnival Corp., 360 F. Supp. 3d 1345 (S.D. Fla. 2018); and Zygarlowski
   v. Royal Caribbean Cruises Ltd., 11-21340-CV, 2013 WL 12059607 (S.D. Fla. Feb. 25, 2013).
   These cases, however, are easily distinguishable.
              To begin with, all three cases involve motions for summary judgments, not motions to
   dismiss. Further, both cases dealt with standards that did not create a “dangerous condition”
   if/when they weren’t complied with. See Howard-Bunch, 2019 U.S. Dist. LEXIS 35024 (“non–
   compliance with certain industry standards does not necessarily show that the non–compliance
   amounted to a dangerous or unreasonably risky condition”) (emphasis added); Amy, 360 F. Supp.
   3d at 1354 (“Carnival knew what the design and dimensions of its railings were, but this knowledge
   is legally insufficient to impute actual knowledge of danger”); see also Zygarlowski, 2013 WL
   12059607, at *7 (“There is no evidence on the record that Defendant was aware that the
   [noncompliant] slope of the ramp presented a unreasonable danger…”).
              Contrary to these two cases, however, Royal Caribbean’s knowledge of its noncompliance
   with the ASTM standards pertaining to windows did in fact equate to its knowledge of a dangerous
   condition because, as stated above, the very purpose of the standards being passed was to keep
   children, like Chloe, from falling out of windows. And although Royal Caribbean may argue these
   standards are inapplicable, binding precedent disagrees. “As related to the ASTM, binding
   Eleventh Circuit law states that even though the ASTM provides ergonomic design criteria from a
   human-machine perspective for the design and construction of maritime vessels, such standards
   are appropriately used when establishing the standard of care in passenger cruise ship cases.” Peck
   v. Carnival Corp., 16-20214-CIV, 2017 WL 7726728, at *6 (S.D. Fla. July 13, 2017) (citing
   Sorrels v. NCL, 796 F.3d 1275, 1282 (11th Cir. 2015)). “Additionally, where the hazard alleged is
   not unique to the maritime environment, it is not necessary to apply only maritime standards
   (which seemingly do not exist).” Peck, 2017 WL 7726728, at *6 (citing Cook, 2012 WL 1792628
   at *2).5


   5
     These cases refute Royal Caribbean’s argument concerning the applicability of the standards
   cited in Plaintiffs’ Complaint. Nevertheless, that issue is better left for a motion for summary
   judgment or a motion in limine, but certainly not a motion to dismiss. See, e.g., Ward v. Carnival
   Corp., 17-24628-CV, 2019 WL 1228063, at *13 (S.D. Fla. Mar. 14, 2019) (holding that the cruilse
   line was “free to explore at trial whether those standards should be used in the maritime passenger
   context, and – if so – whether the standards discussed by [the expert] would have any applicability
   in the area of the vessel where [the plaintiff’s] fall allegedly took place…. [b]ut to entirely prevent
   that testimony from reaching the jury would be error.”).

                                                       - 17 -
               L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-25100-DLG Document 18 Entered on FLSD Docket 01/22/2020 Page 18 of 28



          Royal Caribbean also attacks the sufficiency of other cruise lines establishing the industry
   standards. In doing so, Royal Caribbean continues with its theme of deception by quoting the
   following from the case of Sofillas v. Carnival Corp., 14-23920-CIV, 2016 WL 5408168 (S.D.
   Fla. Apr. 13, 2016) (“Sofillas I”): “direct evidence relating to how other cruise lines operate the
   hot tubs on their ships is not relevant to the issue of Carnival’s alleged negligence[.]” [D.E. 7, p.
   13] (citing Sofillas I, 2016 WL 5408168, at *2). What Royal Caribbean fails disclose to this
   Honorable Court, however, is that the sentence immediately preceding the one it cited is the
   following: “To the extent that Carnival needs to rely on other cruise lines’ compliance with
   the VSP to establish its proposition that the VSP is an industry standard, such evidence would
   be admissible.” Id. at *2 (emphasis added). In another ruling on the same case, the Sofillas Court
   explained that, “regardless of whether the VSP may or may not be deemed an industry standard,
   [the plaintiff’s expert] testimony regarding it is ‘admissible to show how a reasonable person
   might have acted’ in the context of Carnival’s duty of care.” Sofillas v. Carnival Corp., 14-
   23920-CIV, 2016 WL 5416136, at *7 (S.D. Fla. Apr. 13, 2016) (“Sofillas II”) (citing Holderbaum,
   2015 WL 5006071, at *5) (emphasis added). Therefore, once again, Royal Caribbean’s deception
   is exposed and its own case law supports Plaintiffs’ position.
          Ultimately, the allegations in Plaintiffs’ Complaint are more than sufficient to establish
   Royal Caribbean’s actual or constructive notice. Although Royal Caribbean gripes as to the lack
   of specificity with regard to prior incidents, Plaintiffs are “not required to plead evidence, nor even
   all the facts upon which [their] claim is based.” Gentry v. Carnival Corp., 11-21580-CIV, 2011
   WL 4737062 (S.D. Fla. 2011). Indeed, as this Court previously noted, “[a]s a practical matter, a
   personal injury plaintiff is often unaware of specific facts demonstrating that the defendant knew
   or should have known of a dangerous condition at the time the lawsuit is filed, before taking
   discovery.” Heller v. Carnival Corp., 191 F. Supp. 3d 1352, 1358 n. 5 (S.D. Fla. 2016) (citing Ash
   v. Royal Caribbean, 13-20619-CIV, 2014 WL 6682514, at *6 (S.D. Fla. Nov. 25, 2014). Discovery
   will sometimes result in a plaintiff obtaining “evidence that the defendant was aware of prior
   injuries occurring under similar circumstances.” Heller, 191 F. Supp. 3d at 1358 (citing Ash, 2014
   WL 6682514, at *6).
          Accordingly, construing Plaintiffs’ allegations broadly and viewing them in the light most
   favorable to the Plaintiffs, Royal Caribbean’s arguments concerning notice should be rejected.




                                                    - 18 -
            L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-25100-DLG Document 18 Entered on FLSD Docket 01/22/2020 Page 19 of 28



      C. Count III – Negligent Failure to Warn – Determination of Whether a Danger was
         Open and Obvious is a Summary Judgment Issue and Does Not Bar Recovery
          Next, as to Count III, Royal Caribbean argues that Plaintiffs’ negligent failure to warn
   claim should be dismissed because it involves open and obvious dangers for which Royal
   Caribbean does not owe any duty to warn.
          It is undisputed that “an operator of a cruise ship has a duty to warn of known dangers that
   are not open and obvious.” Frasca v. NCL (Bahamas), Ltd., 654 Fed. Appx. 949, 952 (11th Cir.
   2016) (citation omitted). Importantly, however, courts in this district have repeatedly held that
   “the resolution of whether a danger is open and obvious should wait until after a factual
   record is developed.” Heller, 191 F. Supp. 3d at 1359 (citing Prokopenko v. Royal Caribbean
   Cruises Ltd., 10-20068-CIV, 2010 WL 1524546, at *2 (S.D. Fla. Apr. 15, 2010) (“[T]he open and
   obvious question requires a context specific inquiry and necessitates development of the factual
   record before the Court can decide whether, as a matter of law, the danger was open and obvious.”
   (internal quotation marks omitted; alteration added)); see also Joseph v. Carnival Corp., 11-20221-
   CIV, 2011 WL 3022555, at *4 (S.D. Fla. July 22, 2011) (quoting same)) (emphasis added).
          In the present case, Royal Caribbean argues the alleged danger of “fall[ing] through any
   open window[]” is open and obvious, and as such, Royal Caribbean does not have a duty to warn.
   But Royal Caribbean, perhaps conveniently, misses the point entirely. The point of Plaintiffs’
   Complaint, and this case really, is that it was not obvious that the window was open! Indeed, had
   Mr. Anello known that the window was open, he would have never placed Chloe on the railing,
   let alone let her reach for a glass enclosure that was not there! This is made evidently clear in the
   allegations of the Complaint, which are taken as true:
          There was not a single, adequate indication that this wall of glass panes was not
          actually a wall of fixed glass panes, but instead a wall of glass with glass panes that
          could actually slide and remain open, as windows. For instance, none of the glass
          panes, which were mere feet from the kids’ H2O Zone, contained a warning, design
          decal on the glass, or anything to warn passengers, such as Mr. Anello, of the hidden
          danger that some of the glass pane windows in the middle row may be slid open.

          … Due to the distance between Mr. Anello standing at the wooden rail and the glass
          pane 18 inches in front of him, it was not apparent to Mr. Anello that the glass pane
          in front of him was, in fact, a window that had been slid all the way open so that
          there was no glass at all in the single frame in front of him.

          Consequently, when Chloe approached the wall of glass, Mr. Anello reasonably
          believed that this was a wall of fixed glass with no openings.

                                                    - 19 -
            L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-25100-DLG Document 18 Entered on FLSD Docket 01/22/2020 Page 20 of 28




          … Mr. Anello then lifted Chloe up onto the railing and held Chloe while she leaned
          forward to bang on the glass that Mr. Anello and Chloe thought to be in front of
          them. As Chloe leaned forward, however, there was no glass in the frame in front
          of her, and she slipped from Mr. Anello’s arms, falling through the open pane and
          down approximately 150 feet below onto the Pier in San Juan, resulting in her
          death.

          [D.E. 1, ¶¶17-20].
          It is therefore clear that Mr. Anello did not know the window was open because Royal
   Caribbean failed to put an “adequate indication,” such as a “design decal on the glass, or anything
   to warn passengers, such as Mr. Anello, of the hidden danger that some of the glass pane windows
   in the middle row may be slid open.” [Id. at ¶17] (emphasis added). Thus, the issue is not limited
   only to Mr. Anello. Rather, Plaintiffs allege it was a “hidden danger” that Royal Caribbean failed
   to “warn passengers” about. [Id.].
          Accordingly, even under the “reasonable person” standard, it cannot be said as a matter of
   law (as Royal Caribbean asks this Court to find) that a reasonable person would know the wall of
   glass panes was not actually a wall of fixed glass panes, but instead, would know that some (not
   all) of the glass panes may be slid open, as windows. Indeed, simply looking at the following
   photograph which is included in Plaintiffs’ Complaint [D.E. 1, p. 4] and below, it is incredibly
   difficult to identify whether certain glass panes are open or closed:




                                                    - 20 -
            L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-25100-DLG Document 18 Entered on FLSD Docket 01/22/2020 Page 21 of 28



            Further, Plaintiffs’ Report of Ship Inspection of January 10, 2020 includes several pages
   of recently obtained photographs of decks 11 and 12 of the ship, which reveal the “walls of glass”
   utilized throughout the upper decks of this ship, most of which are fixed panes of glass. It is a
   fallacy that Mr. Anello, who had just boarded the ship, casually observed walls of glass – most of
   which is fixed glass – while focusing his attention on his granddaughter, would definitely know
   that some of the glass panes less than 50 feet from a children’s play area could be slid open. (See
   Plaintiffs’ Exhibit 2). In fact, Royal Caribbean’s unmarked sliding and open glass panels existed
   within inches of furniture, which any young child who would reasonably be expected to be playing
   in the area could have used to gain access to an open glass panel, exposing them to a 150-foot drop
   from the ship. (See Plaintiffs’ Exhibit 2). Also, the recently obtained demonstrative photos taken
   at the open subject window illustrate that while standing at the handrail inches away from the
   window, the panels are so large as to make it difficult to notice any contrast between an open and
   closed glass panel, if one is unaware and unfocused on the condition. (See Plaintiffs’ Exhibit 2).
            In its motion, Royal Caribbean relies on two cases involving doors and windows: Pettigrew
   v. Nite-Cap, Inc., 63 So. 2d 492, 492 (Fla. 1953) (involving a door);6 and Rodriguez v. United
   States, 993 F.2d 884 (9th Cir. 1993) (involving a window). Notably, however, these two cases are
   easily distinguishable because they were each decided on a motion for summary judgment – not a
   motion to dismiss. This is a critical distinction because, as noted above, the factual record should
   be developed before the Court determines whether a danger is open and obvious. See Heller, 191
   F. Supp. 3d at 1359; Prokopenko, 2010 WL 1524546, at *2; see also Joseph, 2011 WL 3022555,
   at *4.
            If Royal Caribbean does want to look at summary judgment cases, then it should review
   the case of Poole v. Carnival Corp., No. 14-20237-MGC, 2015 WL 1566415 (S.D. Fla. Apr. 8,
   2015), which involved a passenger who was injured when she walked into a glass door that she
   thought was open. The Poole Court granted summary judgment as to the duty to warn claim
   because “[t]he door had a sticker across its center,” along with a “warning sign[.]” Poole, 2015
   WL 1566415, at *5.


   6
     After Pettigrew, the Third District Court of Appeal disagreed and distinguished the findings,
   stating as follows: “whether a plaintiff could or should have observed the hazard, as opposed to
   the question of whether he must realize the significance of and keep in mind that which he
   admittedly sees or knows, the cases will turn upon their peculiar facts and there will rarely be a
   controlling precedent.” Harold Corp. v. Herzberg, 110 So. 2d 683, 685 (Fla. 3d DCA 1959).

                                                     - 21 -
             L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-25100-DLG Document 18 Entered on FLSD Docket 01/22/2020 Page 22 of 28



          Returning to this case, Royal Caribbean cannot make the same showing as the cruise line
   did in Poole, especially at this pleading stage. Thus, while Royal Caribbean claims dismissal is
   warranted because Mr. Anello should have used his senses to determine the window was open
   [D.E. 7, p. 15], Poole stands for the proposition that its argument is only valid (1) at the summary
   judgment stage, and (2) when there was a sticker and a warning sign placed on the door/window.
   Royal Caribbean had neither a sticker nor a warning sign on the window, making its argument for
   dismissal without merit.
          Furthermore, even if this Court agreed with Royal Caribbean’s argument that the open
   panel in a wall of glass was open and obvious, a potential open and obvious danger “is not
   necessarily a total bar to recovery” and does not warrant outright dismissal. See Heller, 191 F.
   Supp. 3d at 1359 (“[E]ven when a person engaging in a noncontact sport such as diving knows of
   an open and obvious danger, the person may still recover damages under the principles of
   comparative negligence if the elements of the tort have been proven.” (citing Belik v. Carlson
   Travel Grp., Inc., 864 F. Supp. 2d 1302, 1309 (S.D. Fla. 2011) (internal quotation marks and
   citation omitted; alteration in original)); see also Kennedy v. Carnival Corp., 18-20829-CIV, 2019
   WL 2254918, at *20 (S.D. Fla. Mar. 6, 2019), report and recommendation adopted, 18-20829-
   CIV, 2019 WL 2254962 (S.D. Fla. Mar. 21, 2019) (citing same).
          Accordingly, Royal Caribbean’s motion to dismiss Plaintiffs’ negligent failure to warn
   claim should be denied because the open and obvious classification is an issue more appropriate
   for summary judgment and because, even if classified as open and obvious, Plaintiffs may still
   recover damages under the principles of comparative negligence.
      D. Counts I-III – Proximate Causation is Adequately Alleged
          The last argument Royal Caribbean makes as to all three negligence counts is that
   “Plaintiffs’ allegations on causation are conclusory and plead no facts explaining how or why
   RCL’s purported breaches led to the injury.” [D.E. 7, p. 16]. But this argument is in direct conflict
   with the pleading standard articulated in Twombly and Iqbal, as well as the Federal Rules of Civil
   Procedure.
          To that point, “[t]he federal rules ‘do not prescribe a heightened pleading standard for
   maritime negligence claims[.]’” Bell v. Beyel Bros., Inc., 2:16-CV-14461, 2017 WL 1337267, at
   *2 (S.D. Fla. Apr. 7, 2017) (citing Everhart v. Royal Caribbean Cruises Ltd., Civ. No. 07-23098,
   2008 WL 717795, at *3 (S.D. Fla. 2008)). Therefore, this claim is governed by Rule 8(a)(2),


                                                    - 22 -
            L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-25100-DLG Document 18 Entered on FLSD Docket 01/22/2020 Page 23 of 28



   which only requires the plaintiff to provide a “short and plain statement” giving defendant “fair
   notice” of the claim. See Everhart, 2008 WL 717795, at *3. The plaintiff is not, however, required
   to “detail all the facts upon which he bases his claim,” nor is the plaintiff required to “specifically
   plead every element of a cause of action,” so long as there are enough facts to draw reasonable
   inferences. Bell, 2017 WL 1337267, at *2 (S.D. Fla. Apr. 7, 2017) (citing Roe v. Aware Woman
   Ctr. For Choice, Inc., 253 F.3d 678, 683 (11th Cir. 2001)).
           The proximate causation element is concerned with whether and to what extent the
   defendant’s conduct foreseeably and substantially caused the specific injury that actually occurred.
   McCain v. Florida Power Corp., 593 So. 2d 500, 502 (Fla. 1992). It is established where “prudent
   human foresight would lead one to expect that similar harm is likely to be substantially caused by
   the specific act or omission in question.” McCain, 593 So.2d at 503. However, “it is immaterial
   that the defendant could not foresee the precise manner in which the injury occurred or its exact
   extent.” Id. (emphasis in original); see also Bosket v. Broward Cty. Hous. Auth., 676 So. 2d 72, 74
   (Fla. 4th DCA 1996) (“proximate causation does not require an injury to result directly from the
   tort-feasor’s act, but rather proximate causation exists where the injury ‘results as a consequence
   so natural and ordinary as to be regarded as probable’”).
           For pleading purposes, so long as the plaintiff gives defendant notice of the claim at issue,
   it is sufficient to plead that the plaintiff was injured due to the fault and/or negligence of the
   defendant, and list the alleged failures that resulted in the plaintiff’s injuries. See Huang v. Carnival
   Corp., 909 F. Supp. 2d 1356, 1359-60 (S.D. Fla. 2012).7 Specifically, the Huang Court stated as
   follows:
           The Court also finds that Plaintiff sufficiently pleaded a basis for proximate
           cause. Federal courts do not require that plaintiffs formulaically recite the elements
           of a cause of action. The Complaint states that “Plaintiff was injured due to the fault
           and/or negligence of Defendant Carnival ... as follows,” D.E. 1 ¶ 18, and then
           proceeds to list, in fourteen subparagraphs, the alleged failures on Carnival’s part
           that resulted in Plaintiffs injuries. These allegations point to inadequate flooring, a
           lack of handrails, a faulty door, and a lack of warning notices as the causes of
           Plaintiff’s slip-and-fall. These allegations suffice to give Defendants notice of
           the claim leveled against it.




   7
    The Huang ruling cited herein was abrogated on other grounds by Franza v. Royal Caribbean
   Cruises, Ltd., 772 F.3d 1225 (11th Cir. 2014).

                                                      - 23 -
              L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-25100-DLG Document 18 Entered on FLSD Docket 01/22/2020 Page 24 of 28



   Id. at 1359-60 (emphasis added); see also Prokopenko v. Royal Caribbean Cruises Ltd., No. 10-
   20068-CIV, 2010 WL 1524546, at *2 (S.D. Fla. Apr. 15, 2010) (allegation that plaintiff “was
   caused to fall on water on deck of the ship at or near the swimming pool, causing her serious
   injury” was “sufficient to draw a reasonable inference of negligence” under Iqbal).
          Like Huang, Plaintiffs herein meet the pleading requirements for proximate causation as
   to each negligence claim. Specifically, Plaintiffs give a detailed description of the facts of the
   incident in paragraphs 11-22 of the Complaint. [D.E. 1, ¶¶11-22]. Then, under each count,
   Plaintiffs allege the specific ways in which Royal Caribbean breached the duty of reasonable care
   owed to the Plaintiffs. [Id. at ¶¶35, 41, 48]. Immediately thereafter, the next paragraph alleges
   proximate causation as follows:
                                 COUNT I – GENERAL NEGLIGENCE
          ….

          The above acts and/or omissions caused and/or contributed to Chloe’s untimely
          death because the subject incident would not have occurred but for such acts and/or
          omissions.

                       COUNT II – NEGLIGENT FAILURE TO MAINTAIN
          ….

          The above acts and/or omissions caused and/or contributed to Chloe’s untimely
          death because the subject incident would not have occurred but for Defendant’s
          failure to adequately inspect and/or maintain the Deck 11 windows aboard the
          vessel.

                            COUNT III – NEGLIGENT FAILURE TO WARN
          ….

          The above acts and/or omissions caused and/or contributed to Chloe’s untimely
          death because the incident would not have occurred had Defendant and/or its
          agents, servants and/or employees adequately warned and/or communicated the
          foregoing to the family.

          [D.E. 1, ¶¶36, 42, 49].
          These allegations are more than sufficient to draw a reasonable inference and give Royal
   Caribbean notice of Plaintiffs’ negligence claims. Requiring Plaintiffs to plead causation in a more
   precise manner as to each act and omission, for instance, is improper at this stage as it will
   ultimately be a question of fact. See Gittel v. Carnival Corp., No. 14-CV-23234, 2015 WL
   3650042, at *2 (S.D. Fla. June 11, 2015) (declining to take a “formalistic” view for pleading

                                                     - 24 -
            L I P C O N ,    M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-25100-DLG Document 18 Entered on FLSD Docket 01/22/2020 Page 25 of 28



   proximate causation); see also McCain, 593 So. 2d at 502 (“the element of proximate causation…
   is a question of fact”).
             To that end, in Bell, the Court addressed the same argument Royal Caribbean makes herein,
   when the party sought dismissal because the counterclaim did not “allege how his alleged breaches
   caused the [incident]” and only alleged breaches. Bell, 2017 WL 1337267, at *2 (emphasis in
   original). The Court disagreed, holding that the pleadings alleged enough “actions and omissions
   from which the Court may reasonably infer” causation. Id. After all, “[a]llegations are assessed
   cumulatively such that ‘[t]here need not be a one-to-one relationship between any single
   allegation and a necessary element of the cause of action.’” Id. (citation omitted) (emphasis
   added).
             The Bell Court is not alone. Similarly, in Jackson-Davis v. Carnival Corp., 17-24089-CIV,
   2018 WL 1468665 (S.D. Fla. Mar. 23, 2018), the defendant argued that dismissal was warranted
   because the complaint “lack[ed] any factual information as to how the alleged failure to do any of
   the acts alleged proximately caused [plaintiff’s] death.” Id. at 2018 WL 1468665, at *4. The Court
   held that defendant’s “argument lack[ed] merit. Indeed, the Complaint alleges that if [plaintiff]
   had received the appropriate care or treatment, or had been timely evacuated, she would not have
   suffered the injuries resulting in death. At this stage, that is sufficient.” Id.
             Likewise, in Marion v. Royal Caribbean Cruise Lines Ltd., 13-CV-21290-JLK, 2013 WL
   12095148 (S.D. Fla. Sept. 13, 2013), the defendant also argued that the complaint failed to “include
   facts concerning how Defendant’s purported breaches of duty proximately caused or contributed
   to the Decedent’s death.” Id. at *1. The Court noted that the complaint listed the “breaches of the
   duty of care,” and in the very next paragraph, alleged that “[t]hese acts and/or omissions directly
   and proximately caused or contributed to the death…” Id. The Court also pointed to the facts of
   the incident alleged in the complaint’s preliminary paragraphs. See id. Together, the allegations
   were deemed sufficient to “preclude dismissal at this stage of the proceedings.” Id.
             Returning to the present case, as demonstrated above, paragraphs 36, 42 and 49 all fall in
   line with the Courts’ analyses in Bell, Jackson-Davis, and Marion. Consistent with these cases
   and the applicable pleading standard, Plaintiffs’ allegations are sufficient to plead causation at this
   stage. Notwithstanding Royal Caribbean’s argument, Plaintiffs are not required to plead detailed
   facts and explanations establishing how each act or omission caused the incident.




                                                      - 25 -
              L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-25100-DLG Document 18 Entered on FLSD Docket 01/22/2020 Page 26 of 28



          Foreseeability is a question of fact. Within its argument concerning proximate causation,
   Royal Caribbean also moves to dismiss all counts due to the alleged “lack of foreseeability” of the
   incident. For example, Royal Caribbean argues that “Mr. Anello has been charged with negligent
   homicide in Puerto Rico[,]” and that Royal Caribbean “does not have a duty to protect against
   unforeseeable acts committed by a third-party.” [D.E. 7, p. 17]. This argument is, again, without
   merit because foreseeability is a question of fact.
          Notably, it is undisputed that a cruise ship may be liable in negligence for the acts of a
   third-party if the intervening act was foreseeable. See L.A. by and through T.A. v. Royal Caribbean
   Cruises, Ltd., 17-CV-23184, 2018 WL 3093548, at *3 (S.D. Fla. June 22, 2018) (citing Bullock v.
   Tamiami Trail Tours, Inc., 266 F.2d 326, 331 (5th Cir. 1959)). Yet, pursuant to the Eleventh
   Circuit, “foreseeability is more appropriate after discovery at the summary judgment stage or at
   trial.” Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th Cir. 2012) (emphasis added). This
   binding precedent has been reiterated repeatedly by courts in this district.
          For instance, in Doe v. Royal Caribbean Cruises, Ltd., 11-23323-CIV, 2011 WL 6727959
   (S.D. Fla. Dec. 21, 2011) (“Doe v. RCCL”), the Court noted that, “when the defendant’s liability
   hinges on the question of foreseeability, such question is ordinarily considered a question of fact
   that cannot be decided on a motion to dismiss.” Id. at *4 (citing Carlisle v. Ulysses Line Ltd.,
   S.A., 475 So. 2d 248, 251 (Fla. 3d DCA 1985) (“the issue of foreseeability is ordinarily a jury
   question where there is sufficient evidence of foreseeability to preclude a determination of the
   issue as a matter of law.”)) (emphasis added).
          Similarly, in Doe v. NCL (Bahamas) Ltd., 11-22230-CIV, 2012 WL 5512347 (S.D. Fla.
   Nov. 14, 2012) (“Doe v. NCL”) (Cooke, J.), this Court recognized that the issue of “foreseeability
   is ordinarily a jury question where there is sufficient evidence of foreseeability to preclude a
   determination of the issue as a matter of law.” Id. at *6 (citing Carlisle, 475 So.2d at 251)
   (emphasis added).
          Further, most recently, in the case of L.A. by and through T.A., the Court relied on both
   Chaparro as well as Doe v. NCL when it too found the issue of foreseeability improper to
   determine until “after discovery at the summary judgment stage or at trial[,]” and it denied the
   cruise line’s motion to dismiss. L.A. by and through T.A., 2018 WL 3093548, at *4.
          While Royal Caribbean cites to H.S. by & through R.S. v. Carnival Corp., 727 F. App’x
   1003 (11th Cir. 2018), Plaintiffs refer the Court to the more recent Eleventh Circuit opinion


                                                    - 26 -
            L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-25100-DLG Document 18 Entered on FLSD Docket 01/22/2020 Page 27 of 28



   holding that the complaint’s allegations of prior incidents (among others) were “enough to
   establish that the danger… was foreseeable, and indeed was known, to Royal Caribbean.” K.T. v.
   Royal Caribbean Cruises, Ltd., 931 F.3d 1041, 1044 (11th Cir. 2019). By that same token,
   Plaintiffs’ allegations of Royal Caribbean’s failure to follow the very standards that are meant to
   protect children (like Chloe) from falling out of windows despite Royal Caribbean’s knowledge
   of such standards is also sufficient to establish foreseeability at this stage, but it is ultimately an
   issue of fact for the jury to determine.
          Accordingly, this Honorable Court should deny Royal Caribbean’s motion in its entirety.
   V. PLAINTIFFS’ INCORPORATED MOTION FOR LEAVE TO AMEND ANY CLAIM
      THIS COURT DEEMS INADEQUATE.

          Should this Honorable Court grant Royal Caribbean’s motion or any portion thereof,
   Plaintiffs respectfully request leave to amend. As Plaintiffs are unable to predict this Court’s
   ruling, Plaintiffs are unable to attach any proposed amended pleading to their incorporated Motion
   for Leave to Amend Any Claim This Court Deems Inadequate, and respectfully requests
   consideration of Plaintiffs’ incorporated motion insofar as this Court deems any portion of
   Plaintiffs’ claims defective as alleged.
                                                             Respectfully submitted,
                                                             LIPCON, MARGULIES,
                                                             ALSINA & WINKLEMAN, P.A.
                                                             Attorneys for Plaintiffs
                                                             One Biscayne Tower, Suite 1776
                                                             2 South Biscayne Boulevard
                                                             Miami, Florida 33131
                                                             Telephone No.: (305) 373-3016
                                                             Facsimile No.: (305) 373-6204

                                                     By: /s/ Michael A. Winkleman
                                                         MICHAEL A. WINKLEMAN
                                                         Florida Bar No. 36719
                                                         mwinkleman@lipcon.com
                                                         JASON R. MARGULIES
                                                         Florida Bar No. 57916
                                                         jmargulies@lipcon.com
                                                         JACQUELINE GARCELL
                                                         Florida Bar No. 104358
                                                         jgarcell@lipcon.com




                                                    - 27 -
            L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:19-cv-25100-DLG Document 18 Entered on FLSD Docket 01/22/2020 Page 28 of 28



                                     CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on January 22, 2020, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

   is being served this day on all counsel of record or pro se parties identified on the attached Service

   List in the manner specified, either via transmission of Notices of Electronic Filing generated by

   CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

   to electronically receive Notices of Electronic Filing.

                                                     By: /s/ Michael A. Winkleman
                                                         MICHAEL A. WINKLEMAN

                                           SERVICE LIST
                                Wiegand v. Royal Caribbean Cruises Ltd.
                                     Case No. 19-cv-25100-DLG

    Jason R. Margulies, Esq.                            Jerry D. Hamilton, Esq.
    jmargulies@lipcon.com                               jhamilton@hamiltonmillerlaw.com
    Michael A. Winkleman, Esq.                          Carlos J. Chardon, Esq.
    mwinkleman@lipcon.com                               cchardon@hamiltonmillerlaw.com
    Jacqueline Garcell, Esq.                            Michael J. Dono, Esq.
    jgarcell@lipcon.com                                 mdono@hamiltonmillerlaw.com
    LIPCON, MARGULIES,                                  HAMILTON, MILLER & BIRTHISEL, LLP
    ALSINA & WINKLEMAN, P.A.                            150 SE 2nd Avenue, Suite 1200
    One Biscayne Tower, Suite 1776                      Miami, Florida 33131
    2 South Biscayne Boulevard                          Telephone: (305) 379-3686
    Miami, Florida 33131                                Facsimile: (305) 379-3690
    Telephone No.: (305) 373-3016
    Facsimile No.: (305) 373-6204                       Stephen N. Zack, Esq.
    Attorneys for Plaintiffs                            szack@bsfllp.com
                                                        Laselve Harrison, Esq.
                                                        lharrison@bsfllp.com
                                                        BOIES SCHILLER FLEXNER LLP
                                                        100 SE 2nd Street, Suite 2800
                                                        Miami, Florida 33131
                                                        Telephone: (305) 539-8400
                                                        Facsimile: (305) 539-1307
                                                        Attorneys for Defendant




                                                    - 28 -
            L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
